J-S12044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DUANE E. FULGER                            :
                                               :
                       Appellant               :   No. 2427 EDA 2021

             Appeal from the PCRA Order Entered October 28, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0006387-2014


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                  FILED JULY 27, 2022

       Appellant, Duane E. Fulger, appeals from the October 28, 2021 Order

entered in the Montgomery County Court of Common Pleas, which denied his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-46. After careful review, we affirm.

       On February 28, 2018, the trial court resentenced1 Appellant to an

aggregate term of 23½ to 47 years’ imprisonment after a jury found Appellant

guilty of Rape of a Child and related offenses for the repeated sexual assault

of his Wife’s granddaughter beginning when the child was six or seven years

old. Appellant did not file a direct appeal.
____________________________________________


1 On August 18, 2016, the trial court sentenced Appellant to serve consecutive
terms of 20 to 40 years’ imprisonment for Rape of a Child and 10 to 20 years’
imprisonment for Unlawful Contact with a Minor. Appellant filed a timely
Notice of Appeal, and this Court vacated Appellant’s judgment of sentence and
remanded for resentencing based on a sentencing error in the term of
imprisonment imposed for Unlawful Contact with a Minor.
J-S12044-22



      On February 22, 2019, Appellant filed a timely counseled PCRA petition

alleging ineffective assistance of trial counsel for failing to call character

witnesses and failing to request a medical examination of the victim. PCRA

Petition, 2/22/19, at ¶ 11. The Commonwealth filed a motion opposing the

petition and requested that the court dismiss the petition without a hearing.

      On October 14, 2021, the PCRA court issued a Pa.R.Crim.P. 907 notice

to dismiss Appellant’s petition without a hearing because Appellant failed to

attach required witness certifications and failed to sufficiently plead ineffective

assistance of counsel. Notice, 10/14/21, at 2 (unpaginated). On October 21,

2021, Appellant filed a response, without leave of court, asserting an

additional claim that trial counsel was ineffective for failing to advise Appellant

regarding the importance of character witnesses. Response, 10/21/21, at 4

(unpaginated). Once again, Appellant did not attach witness certifications.

On October 28, 2021, the PCRA court dismissed Appellant’s petition without a

hearing.

      Appellant timely appealed. Both Appellant and the PCRA court complied

with Pa.R.A.P. 1925.

      Appellant raises the following issues on appeal:

      A. Did the Honorable [PCRA c]ourt err in not finding trial counsel
         ineffective for failure to call witnesses who would provide
         mitigation testimony regarding Appellant’s character at trial
         where such witnesses would have been known to trial counsel
         upon minimal investigation and communication with Appellant?

      B. Did the Honorable [PCRA c]ourt err in not finding trial counsel
         ineffective for failure to request a medical examination of the


                                       -2-
J-S12044-22


         complaining witness after being instructed by Appellant to do
         so?

Appellant’s Br. at 5.

      We review an order denying a petition for collateral relief to determine

whether the PCRA court’s decision is supported by the evidence of record and

free of legal error.    Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa.

Super. 2016) (citing Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014)). “This Court grants great deference to the findings of the PCRA court

if the record contains any support for those findings.” Commonwealth v.

Anderson, 995 A.2d 1184, 1189 (Pa. Super. 2010).

      To prevail on a petition for PCRA relief, a petitioner must plead and

prove, by a preponderance of the evidence, that his conviction or sentence

resulted from one or more of the circumstances enumerated in 42 Pa.C.S. §

9543(a)(2). These circumstances include ineffectiveness of counsel, which

“so undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place.”      42 Pa.C.S. § 9543(a)(2)(ii).

“There is no absolute right to an evidentiary hearing on a PCRA petition, and

if the PCRA court can determine from the record that no genuine issues of

material fact exist, then a hearing is not necessary.”    Commonwealth v.

Jones, 942 A.2d 903, 906 (Pa. Super. 2008).

      The   law   presumes    counsel   has   rendered   effective   assistance.

Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010). “[T]he

burden of demonstrating ineffectiveness rests on [the] appellant.” Id. To

satisfy this burden, the appellant must plead and prove by a preponderance

                                    -3-
J-S12044-22



of the evidence that: (1) the underlying claim has arguable merit; (2) no

reasonable basis existed for counsel’s actions or failure to act; and (3) there

is a reasonable probability that the outcome of the challenged proceeding

would have been different absent counsel’s error.             Commonwealth v.

Fulton, 830 A.2d 567, 572 (Pa. 2003). Failure to satisfy any prong of the

test will result in rejection of the appellant’s claim. Id.

      Moreover, where a petitioner alleges ineffectiveness for failure to call a

witness, the petitioner must prove that (1) the witness existed and was

available and willing to testify; (2) counsel knew or should have known of the

witness; and (3) there is a reasonable probability that the witness’s testimony

would have led to a different outcome at trial. Commonwealth v. Dennis,

17 A.3d 297, 302 (Pa. 2011); Commonwealth v. Pander, 100 A.3d 626,

639 (Pa. Super. 2014).

      In his first issue, Appellant avers that the PCRA court erred when it

denied him an evidentiary hearing and refused to hear evidence on his claim

that trial counsel was ineffective for failing to call character witnesses at trial.

Appellant’s Br. at 10. Appellant avers that the witnesses “obviously existed,

and were likely available to testify at trial” because they testified on his behalf

during the sentencing hearing. Id. Appellant’s claim is devoid of merit.

      First and foremost, the PCRA court found that Appellant failed to comply

with Section 9545(d) and produce witness certifications from potential

character witnesses, or any witnesses. PCRA Ct. Op., dated 1/11/22, at 5.

Even after the PCRA court gave notice of the defect in its Rule 907 notice to

                                       -4-
J-S12044-22



dismiss the petition without a hearing, Appellant failed to cure the defect in

his response. This omission precluded any witnesses from testifying at an

evidentiary hearing and, without more, would have been sufficient grounds to

dismiss the petition. See 42 Pa.C.S. 9545(d)(1)(iii) (stating failure to comply

“shall render the proposed witness’s testimony inadmissible”). However, the

PCRA court also found that Appellant failed to plead and prove in his petition

or response that the alleged character witnesses were available to testify at

the time of trial and were qualified to testify regarding Appellant’s character.

PCRA Ct. Op. at 6.         Rather, Appellant simply averred that because the

witnesses testified at Appellant’s sentencing, they probably would have been

available and willing to testify as character witnesses during trial. Appellant

failed to demonstrate that his claim had arguable merit and, therefore, the

PCRA court did not abuse its discretion when it dismissed his petition without

a hearing.2

       In his next issue, Appellant makes the nonsensical argument that trial

counsel was ineffective for failing to request a medical examination of the

victim, even though the victim disclosed the sexual assaults several years

____________________________________________


2 To the extent that Appellant argues that trial counsel was ineffective for
failing to inform Appellant about the importance of character witnesses, this
claim is waived because Appellant failed to include it in his Rule 1925(b)
statement. See Pa.R.A.P. 1925(b)(vii). Moreover, Appellant failed to include
this claim in his PCRA petition and included this new claim in his Rule 907
response without requesting leave of court to do so. See Commonwealth
v. Porter, 35 A.3d 4, 12 (Pa. 2012) (citing Pa.R.Crim.P. 905) (stating that
the amendment of a PCRA petition is permitted only by direction or leave of
court).

                                           -5-
J-S12044-22



after they occurred. See Appellant’s Br. at 12. In response, the PCRA court

opined:

      This argument ignores the fact that [Appellant] committed his
      offenses approximately two years before trial counsel entered his
      appearance in this case. [Appellant] did not demonstrate in his
      petition how a medical examination performed years after the
      offenses occurred would have been relevant to whether the minor
      victim suffered physical trauma[.]

PCRA Ct. Op. at 7. The PCRA court also emphasized that Appellant “did not

demonstrate that the trial counsel could have obtained a medical examination

of the minor victim.” Id.

      Our review of the record supports the PCRA court’s observations that

Appellant’s claim lacked arguable merit and that Appellant failed to

demonstrate prejudice. In his PCRA petition, Appellant failed to explain how

a defense medical examination performed numerous years after the sexual

assaults occurred could have provided evidence that would affect the outcome

of his case and neglected to cite case law that would even permit him to

compel the victim to submit to such an examination. See Commonwealth

v. Davis, 650 A.2d 452, 458 (Pa. Super. 1994) (declining to find trial counsel

ineffective for failing to request medical examination of sexual assault victim

five years after disclosure due to lack of probative value and appellant’s failure

to cite “authority that a victim of sexual assault may be compelled, upon

motion of the defendant, to undergo an invasive medical examination”).

Because Appellant failed to plead and prove a meritorious claim, the PCRA




                                      -6-
J-S12044-22



court did not abuse its discretion when it dismissed the petition without a

hearing.

      In conclusion, Appellant failed to demonstrate that his ineffective

assistance of counsel claims had merit or that any genuine issues of material

fact existed.   Accordingly, the PCRA court did not abuse its discretion in

entering its order denying relief without a hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2022




                                     -7-